ORDER
PER CURIAM.
Appellant, Terry A. Combs (“Movant”), appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 24.0351 motion for post-conviction relief after an evidentiary hearing. Movant pleaded guilty to burglary in the second degree, section 569.170 RSMo 2002,2 and arson in the first degree, section 569.040. Movant was sentenced to seven years on the burglary count and ten years on the arson count. Both counts were to run concurrently. The court suspended execution of both sentences, and Movant was placed on probation for a period of five years. Movant’s violated the conditions of his probation, and the court executed the previously imposed sentences, giving Mov-ant credit for the six months he spent on probation. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All rule references are to Missouri Supreme Court Rules 2004, unless otherwise indicated.


. All statutory references are to RSMo 2000 unless otherwise indicated.